CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Bovie Medical Corporation Purchase, New York We hereby consent to the incorporation in this Registration Statement on Form S-8, of our report dated February27, 2015 on the consolidated financial statements of Bovie Medical Corporation as of and for the year ended December31, 2014, which appear in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. /s/ Frazier & Deeter, LLC Frazier & Deeter, LLC Tampa, FL September 30, 2015
